DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23rd 2021 has been entered.

Response to Amendment
3.	According to paper filed February 23rd 2021, claims 1-20 are pending for examination with an August 9th 2018 priority date under 35 USC §120.
	By way of the present Amendment, claims 1-2, 4, 7, 10-14, 17, and 20 are amended. Claims 3, 6, 9, 16, and 19 are previously canceled, and no claim is added.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
7.	Claims 1-2, 5, 7-8, 11-15, 17-18, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Oktem et al. (US 2019/0325865), hereinafter Oktem, and further in view of Kim et al. (US 2018/0349669), hereinafter Kim.
Claim 1
“while a computing device is in a low-power mode, the computing device comprising a touch sensitive display that displays a graphical user interface able to receive touch input only in limited predefined regions while the computing device is in the low-power mode” Kim [0138] discloses “the touch controller 400 may operate in the low power operation mode and may sense a touch input which occurs in the partial area or another partial area of the touch screen panel”,

“receiving, at the computing device, audio data corresponding to an utterance comprising a hotword and one or more terms following the hotword; detecting, by the computing device, the hotword in the audio data” Oktem [0015] discloses “the voice inputs include a hotword, where the audio signatures are based on acoustic properties of the hotword”; although the “terms following the hotword” is not spelled out in Oktem, it is commonly known that voice communication tends to utter more than one word;
“in response to detecting the hotword in the audio data, obtaining, by the computing device, a transcription of the one or more terms of the utterance that follow the hotword by performing speech recognition on the audio data” Oktem [0014] discloses “obtaining a transcription of the respective voice inputs using an automatic speech recognition system”;

“accessing, by the computing device, a particular application that is linked to the hotword; and identifying, by the computing device, based on the transcription of the one or more terms, a particular action to perform using the accessed particular application” Oktem [0090] discloses “launching a software application, or performing another operation related to the voice command of the detected utterance”; the voice “command” is the hotword detected as claimed;

“while accessing the particular application; performing, by the computing device, using the accessed particular application, the particular action; and after performing the particular action, generating, by the computing device, an additional graphical user interface that includes information based on the performance of the particular application” Oktem [0090] discloses “respond to the user utterance by performing an action…. displaying information on a display (e.g., a screen) of the device, launching a software application, or performing another operation related to the voice command of the detected utterance”; the voice “command” is the hotword detected as claimed;

“providing, by the computing device, for output on the touch sensitive display, the additional graphical user interface” Oktem [0090] discloses “launching a software application, or performing another operation related to the voice command of the detected utterance… displaying information requested by the voice command (e.g., displaying a map and list of directions…)”.
Oktem and Kim disclose analogous art. However, Oktem does not spell out the “a low-power mode…. a graphical user interface able to receive touch input only in limited predefined regions” as recited above. It is disclosed in Kim. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Kim into Oktem to enhance its speech recognition functions.

Claim 2
“after providing, for output on the touch sensitive display, the additional graphical interface, receiving, by the computing device, input that comprises a key press; and after receiving the input that comprises the key press, switching the computing device to a high-power mode that consumes more power than the low-power mode” Kim [0140] discloses “the touch controller 400 may transmit a fingerprint sensing request signal to the fingerprint sensor 300… only when user authentication should be performed, the mobile device 3000 may be changed from the low power mode to a normal operation mode”.

Claim 5
“while the computing device is in the high-power mode, the touch sensitive display is able to receive touch input” kim [0140] discloses “the touch controller 400 may transmit a fingerprint sensing request signal to the fingerprint sensor 300… only when user authentication should be performed, the mobile device 3000 may be changed from the low power mode to a normal operation mode”.

Claim 7
“receiving, by the computing device, a hotword model, wherein detecting that the hotword is in the audio data comprises applying the audio data to the hotword model” Oktem [0058] discloses “the group assignment module 150 generates an audio signature… the module may generate a signature using only the portion of audio data corresponding to the hotword”.

Claim 8
“wherein the additional graphical interface includes a selectable option that, upon selection by a user, updates the particular application” Oktem [0090] discloses “launching a software application, or performing another operation related to the voice command of the detected utterance… displaying information requested by the voice command (e.g., displaying a map and list of directions…)”, the map display coupled with a touch screen input disclosed in [0102] of Oktem, the map or list of directions can be updated easily.

Claim 11
“while the computing device is in the low-power mode: receiving, by the computing device, additional audio data corresponding to an additional utterance; determining, by the computing device, that the additional audio data includes a different hotword; and in response to determining that the additional audio data includes the different hotword, switching the computing device from the low-power mode to a high-power mode that consumes more power than the low-power mode” Oktem [0041] discloses “[a] device may be configured to wake from a low-power state or otherwise activate an interface of the device in response to detecting the hotword”.

Claim 12
“determining, by the computing device, that a speaker of the additional utterance is a primary user of the computing device, wherein switching the computing device from the low-power mode to the high-power mode that consumes more power than the low-power mode is in response to determining that the speaker of the additional utterance is the primary user of the computing device” Oktem [0006] discloses “the computer system can compare the timing for the detected utterances, as well as audio signatures generated from the content of the detected audio, to determine which devices detected the same utterance. Once the devices have been assigned to different groups according to which utterance the device detected, the computer system select a single device…. The responding device can be selected based on various factors, including…. (2) audio signal power (e.g., prefer a device with the highest received audio power since that device is likely closest to the user)”.

Claims 13-15 & 17-18
Claims 13-15 and 17-18 are rejected for the similar rationale given for claims 1-2, 5, and 7-8 respectively.

Claim 20
Claim 20 is rejected for the similar rationale given for claim 1.

8.	Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Oktem et al. (US 2019/0325865), hereinafter Oktem, in view of Kim et al. (US 2018/0349669), hereinafter Kim, and further in view of Han et al. (US 2020/0201536), hereinafter Han.
Claim 4
“while in the high-power mode, the computing device fetches data from a network at a first frequency; and while in the low-power mode, the computing device fetches data from the network at a second, lower frequency” Han [0032] discloses “a touch chip outputs a touch sensing control signal with a scanning frequency that is lower than a scanning frequency in a normal screen-on state to a touch screen, and then a low current flows through a surface of the touch screen, so that the whole touch screen is in a low-power-consumption state for detecting a screen-off gesture”.

Oktem, Kim, and Han disclose analogous art. However, Oktem does not spell out the different “frequency” as recited above. It is disclosed in Han. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Han into Oktem to enhance its speech recognition functions.

9.	Claim 10 is rejected under 35 U.S.C. §103 as being unpatentable over Oktem et al. (US 2019/0325865), hereinafter Oktem, in view of Kim et al. (US 2018/0349669), hereinafter Kim, and further in view of Dahir et al. (US 2019/0280996), hereinafter Dahir.
Claim 10
“determining, by the computing device, that a speaker of the utterance is not a primary user of the computing device, wherein obtaining the transcription of the one or more terms of the utterance that follow the hotword by performing speech recognition on the audio data is in response to determining that the speaker of the utterance is not the primary user of the computing device” Dahir [0043] discloses “fingerprint analyzer 408 may identify the voice of the primary user by matching portions of audio data 402 to voice fingerprints supplied by the primary user”.

Oktem, Kim, and Dahir disclose analogous art. However, Oktem does not spell out the “primary user” as recited above. It is disclosed in Dahir. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Dahir into Oktem to enhance its speech recognition functions.

Response to Arguments
10.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571) 272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175